Name: Commission Regulation (EEC) No 1337/83 of 27 May 1983 fixing for the 1983 marketing year the reference prices for peaches including nectarines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/26 Official Journal of the European Communities 28 . 5 . 83 COMMISSION REGULATION (EEC) No 1337/83 of 27 May 1983 fixing for the 1983 marketing year the reference prices for peaches including nectarines whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas , to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas peaches are produced in such quantities in the Community that reference prices should be fixed for them and be operative also for nectarines ; Whereas, however, both on the Community market and for imports, prices for both types of nectarine run parallel at different levels to those for peaches ; whereas, moreover, quotations for nectarines are not regularly recorded on these markets ; whereas there is no need therefore to take producer prices for necta ­ rines into consideration for the application of Article 23 (2) of Regulation (EEC) No 1035/72. Whereas peaches harvested during a given crop year are marketed from May to October ; whereas the quan ­ tities harvested in May, during the first 10 days of June and in October are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed on4y for the period 1 1 June to 30 September inclusive ; Whereas, pursuant to Article 67 of the Act of Acces ­ sion of Greece , Greek prices must be adjusted to take account of the difference between them and prices in ' the Community of Nine ' ; Whereas , pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from production areas to Community marketing centres ; HAS ADOPTED THIS REGULATION : Article 1 For the 1983 marketing year, the reference prices for peaches including nectarines, falling within subhead ­ ing 08.07 B of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  June ( 11 to 20): 71,70 (21 to 30): 68,42  July : 67,61  August : 50,09  September : 50,58 Article 2 This Regulation shall enter into force on 11 June 1983 .(') OJ No L 118 , 20 . 5 . 1972, p . 1 .2 OJ No L 190 , 1 . 7 . 1982, p . 7 . 28 . 5 . 83 Official Journal of the European Communities No L 139/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission